                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 MICHAEL PARKER,                                )
                                                )
         Plaintiff,                             )
                                                )
 v.                                             )       NO. 3:20-cv-00760
                                                )
 JEFF LONG, COMMISSIONER OF                     )       JUDGE CAMPBELL
 THE TENNESSEE DEPARTMENT OF                    )       MAGISTRATE JUDGE NEWBERN
 SAFETY & HOMELAND SECURITY,                    )
 in his official capacity,                      )
                                                )
         Defendant.                             )


                                         MEMORANDUM

         Pending before the Court is a motion to dismiss the second amended complaint (Doc. No.

31) filed by Defendant Commissioner Jeff Long of the Tennessee Department of Safety &

Homeland Security in his official capacity (the “Commissioner”). (Doc. Nos. 33, 34). Plaintiff

filed a Response (Doc. Nos. 37, 38) and Defendant filed a Reply (Doc. No. 41). For the reasons

stated below, the motion to dismiss will be GRANTED in part, and DENIED in part.

                                    I.     BACKGROUND

         Plaintiff Michael Parker is a trooper in the Tennessee Highway Patrol (“THP”), a

department of the Tennessee Department of Safety & Homeland Security (“TDSHS”). (Am.

Compl., Doc. No. 31, ¶¶ 1-3). Plaintiff applied for promotion twice in 2019. Both times his

application was denied, and a younger, allegedly less qualified individual was promoted instead.

(Id., ¶¶ 41-44).

         In the pending motion, Defendant challenges the prerequisites to suit – the timing and

content of Plaintiff’s EEOC charge – rather than the sufficiency of pleading as to the elements of




      Case 3:20-cv-00760 Document 45 Filed 08/23/21 Page 1 of 11 PageID #: 438
the discrimination claim. Accordingly, this summary is focused on the timeline of events and the

content of the EEOC charge.

       Plaintiff applied for the first promotion in the spring of 2019. He was notified on May 29,

2019, that he was not selected. (Id., ¶ 32). On July 19, 2019, a younger, allegedly less qualified

applicant was confirmed for promotion. (Id., ¶ 41). On June 25, 2019, Plaintiff filed a complaint

with the Tennessee Department of Human Resources. On October 28, 2019, the Department of

Human Resources informed him that his complaint was deemed “unfounded” and no further action

would be taken. (Id. ¶ 36).

       On October 17, 2019, Plaintiff applied for promotion again. (Id., ¶ 44). On December 12,

2019, he was informed that he was not selected. (Id., ¶ 47). Plaintiff alleges that on both occasions

a younger, less qualified candidate was selected. (Id., ¶¶ 41-42, 49). He claims the Commissioner’s

failure to promote Plaintiff was based on age discrimination. (Id., ¶¶ 64-76).

       On June 9, 2020, Plaintiff filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”). The Charge states:

          I was hired by the above-named employer on July 2, 2007, as a Trooper. The
          company employs more than 20 employees.

          On May 23, 2019 and on October 17, 2019, I was not promoted even though
          I was the most qualified applicant. I had the qualifications, education,
          leadership experience, law enforcement experience, and scored higher on the
          sergeant promotion exam than those selected over me. I was qualified for the
          position. I was not selected, but clearly a younger and lesser qualified person
          was selected for the position.

          I believe that I have been discriminated and retaliated against because of my
          age, in violation of the Age Discrimination in Employment Act of 1967, as
          amended.

(Doc. No. 34-1). The Charge lists the dates the discrimination took place as between May 23,

2019 and October 19, 2019. (Id.). The dates provided in the EEOC Charge are the dates he was



                                                 2

   Case 3:20-cv-00760 Document 45 Filed 08/23/21 Page 2 of 11 PageID #: 439
interviewed or applied for the promotions, not the dates he received notice that the applications for

promotion were denied. (Am. Compl., Doc. No. 31, ¶12).

       The EEOC issued a Notice of Right to Sue on August 11, 2020, and Plaintiff filed this

action on September 4, 2020, asserting a single claim of age discrimination in violation of the Age

Discrimination and Employment Act of 1967 (“ADEA”), 29 U.S.C. §§ 621, et seq. Plaintiff seeks

the following remedies: (1) a declaration that the employment practices complained of are in

violation of the ADEA; (2) a permanent injunction prohibiting the Tennessee Department of Safety

& Homeland Security, Commissioner Long, and its agents, officers, and employees from engaging

in practices found by the Court to be in violation of the ADEA; (3) an order directing

Commissioner Long to promote Plaintiff to Sergeant effective July 19, 2019; and (4) back pay,

front pay, reimbursement for lost pension, and compensatory and liquidated damages. (Am.

Compl., Doc. No. 31).

       Defendant moves to dismiss on grounds that the EEOC charge was not timely filed and

that the requested relief is barred by the doctrine of sovereign immunity. (Doc. Nos. 33-34).

                                II.     STANDARD OF REVIEW

       In deciding a motion to dismiss under Rule 12(b)(6), a court must take all the factual

allegations in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662 (2009). To survive a motion

to dismiss, a complaint must contain sufficient factual allegations, accepted as true, to state a claim

for relief that is plausible on its face. Id. A claim has facial plausibility when the plaintiff pleads

facts that allow the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Id. In reviewing a motion to dismiss, the Court construes the complaint in the

light most favorable to the plaintiff, accepts its allegations as true, and draws all reasonable

inferences in favor of the plaintiff. Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007).



                                                  3

   Case 3:20-cv-00760 Document 45 Filed 08/23/21 Page 3 of 11 PageID #: 440
        In considering a Rule 12(b)(6) motion, the Court may consider the complaint and any

exhibits attached thereto, public records, items appearing in the record of the case, and exhibits

attached to Defendant’s motion to dismiss provided they are referred to in the Complaint and are

central to the claims. Bassett v. National Collegiate Athletic Assn., 528 F.3d 426, 430 (6th Cir.

2008). In reviewing this motion, the Court has considered the Charge of Discrimination Plaintiff

filed with the EEOC (Doc. No. 34-1), which is referred to in the Amended Complaint and central

to the claims. (See Am. Compl., Doc. No. 31, ¶12).

                                          III.    ANALYSIS

A. Sovereign Immunity

        Before addressing the timeliness of Plaintiff’s substantive claim, the Court will first

consider whether Plaintiff’s claim is barred, in whole or in part, by sovereign immunity.

        It is well established that the Eleventh Amendment bars suits for monetary relief against a

state or state agency under the ADEA. Latham v. Office of Atty. Gen. of the State of Ohio, 395 F.3d

261, 270 (6th Cir. 2005); Meekison v. Voinovich, 67 F. App’x 900, 901 (6th Cir 2003) (citing

Kimmel v. Florida Bd. of Regents, 528 U.S. 62, 91 (2000). However, under the Ex Parte Young

doctrine, immunity does not extend to claims for prospective injunctive relief brought by private

citizens against state officials in their official capacity.

        Defendant argues Plaintiff’s claim for monetary damages is barred by the doctrine of

sovereign immunity. (Doc. No. 34 at 8). Plaintiff’s response to Defendant’s assertion of sovereign

immunity is two sentences: “Where plaintiff’s request for remedies may arguably exceed the

Court’s jurisdiction, Plaintiff has no argument that any portion exceeding the Court’s jurisdiction

not be dismissed. However, Plaintiff asserts each remedy requested does not exceed the Court’s




                                                    4

   Case 3:20-cv-00760 Document 45 Filed 08/23/21 Page 4 of 11 PageID #: 441
jurisdiction, may be granted, and thus is not subject to dismissal at this early stage of litigation.”

(Doc. No. 38 at 10-11).

       Plaintiff’s claims are against Jeff Long, Commissioner of the Tennessee Department of

Safety and Homeland Security in his official capacity. Plaintiff’s skeletal protestations

notwithstanding, there appears to be no real dispute that sovereign immunity bars claims for

monetary relief and that claims for prospective injunctive relief may proceed. However, the parties

have not sufficiently briefed whether any of the relief Plaintiff seeks qualifies as prospective

injunctive relief or addressed whether the Court has authority to grant declaratory relief. Given the

lack of briefing on these issues, the Court will not consider whether any of the relief Plaintiff seeks

qualifies as prospective injunctive relief. At this juncture, Plaintiff’s claims for monetary damages

are barred and claims for prospective injunctive relief, if any, will proceed.

B. The ADEA

       Prior to filing an action in federal court for age discrimination under the ADEA, an

individual must file a charge of discrimination with the EEOC. 29 U.S.C. § 626. Generally, the

scope of claims is limited to “the scope of the EEOC investigation reasonably expected to grow

out of the charge of discrimination.” Davis v. Sodexho, 157 F.3d 460, 463 (6th Cir. 1998) (citing

EEOC v. McCall Printing Corp., 633 F.2d 1232, 1235 (6th Cir. 1980)).

       In states, such as Tennessee, that have created state agencies to enforce laws prohibiting

discrimination, individuals must file a charge with the EEOC within 300 days of the alleged

discriminatory conduct. Id.; Clemons v. Metropolitan Gov’t of Nashville, 664 F. App’x 544, 546

(6th Cir. 2016). The 300-day period begins to run when the employee receives notice of the

adverse action. Amini v. Oberlin College, 259 F.3d 493, 499 (6th Cir. 2001). “The pendency of

grievances or some other method of collateral review of an employment decision does not toll the



                                                  5

   Case 3:20-cv-00760 Document 45 Filed 08/23/21 Page 5 of 11 PageID #: 442
running of the limitations period.” Russell v. Metro. Nashville Public Schools, No. 3-11-0536,

2012 WL 3241664, at * 2 (M.D. Tenn. Aug. 7, 2012) (citing Delaware State College v. Ricks, 449

U.S. 250 (1980)).

C. Exhaustion of Administrative Remedies

       Defendant argues that because the EEOC charge states that the discrimination complained

of took place between May 23, 2019 and October 19, 2019, and incorrectly identifies the dates

Plaintiff was denied promotion, Plaintiff has not exhausted administrative remedies as to any

conduct outside this period or for any dates not specifically listed, including the denial of the

second application for promotion on December 12, 2019. (Doc. No. 34 at 4-5). Defendant argues

that it relied upon Plaintiff’s “purposeful, specific EEOC charge” confirming the relevant dates of

inquiry do not go beyond October 19, 2019. (Doc. No. 41 at 3).

       The exhaustion requirement does not mandate such a narrow reading of the EEOC charge.

The EEOC charge states: “On May 23, 2019 and on October 17, 2019, I was not promoted even

though I was the most qualified applicant…” (Doc. No. 34-1). Plaintiff explains that he wrote the

date he applied for the promotion rather than the date he received notice that the promotion was

denied. (Am. Compl., Doc. No. 31, ¶ 12). He argues that the claim was nevertheless exhausted

because the allegations relate to the same failure to promote, and Defendant was aware that the

EEOC charge referred to the promotion denied on December 19, 2019. (Doc. No. 38 at 9-10).

       The scope of claims is limited to “the scope of the EEOC investigation reasonably expected

to grow out of the charge of discrimination.” Davis, 157 F.3d at 463 (6th Cir. 1998). “When the

facts with respect to a charged claim would prompt the EEOC to investigate a different, uncharged

claim, the plaintiff is not precluded from bringing suit on that claim.” Younis v. Pinnacle Airlines,

Inc., 610 F.3d 359, 362 (6th Cir. 2010). Here, Plaintiff has not asserted a different, uncharged



                                                 6

   Case 3:20-cv-00760 Document 45 Filed 08/23/21 Page 6 of 11 PageID #: 443
claim. The EEOC charge clearly asserts a claim for failure to promote with regard to the second

application for promotion. A misstatement of the date on which Plaintiff was notified that he was

denied the promotion does not bring the current claim outside the scope of the EEOC charge as it

is clear that the conduct complained of is the denial of promotion. The correct timeline would

have been quickly determined through any minimal investigation of the claim.

       Accordingly, the Court finds Plaintiff’s claim of discrimination with regard to the second

promotion is within the scope of the EEOC charge.

D. Timeliness of the EEOC Charge With Regard to the First Application for Promotion

       As stated above, prior to filing an action in federal court for age discrimination under the

ADEA, an individual must file a charge of discrimination with the EEOC within 300 days of the

alleged discriminatory conduct. Amini, 259 F.3d at 499. The 300-day period begins to run when

the employee receives notice of the adverse action. Amini, 259 F.3d at 499.

       Plaintiff received notice that his first application for promotion was denied on May 29,

2019. (Am. Compl., Doc. No. 31, ¶ 32). A younger, allegedly less-qualified candidate was

confirmed for promotion on July 19, 2019. (Id., ¶¶ 23, 35).

       Defendant argues that the EEOC charge regarding the denial of the first application for

promotion in May 2019 was filed more than 300 days after the alleged discriminatory conduct.

(Doc. No. 34 at 6). First Defendant argues that the EEOC charge is “untimely on its face” because

it stated that Plaintiff was denied the first promotion on May 23, 2019, a date more than 300 days

before he filed the EEOC charge on July 9, 2020. As discussed above, Plaintiff has explained that

the dates in the EEOC charge were not the date the promotion was denied, but other dates relevant

to each request for promotion. The Court does not find cause to bar Plaintiffs claims on statute of

limitations grounds based on dates in the EEOC charge that both parties agree are incorrect.



                                                7

   Case 3:20-cv-00760 Document 45 Filed 08/23/21 Page 7 of 11 PageID #: 444
        However, Plaintiff received notice that his first application for promotion was denied on

May 29, 2019, and learned that the promotion was given to a younger, allegedly less qualified

candidate on July 19, 2019. Both of these dates are also more than 300 days removed from

Plaintiff’s filing of the EEOC charge on July 9, 2020. Defendant argues the claims related to the

first promotion should be dismissed on this basis.

        Plaintiff argues the 300-day period did not begin to run until October 28, 2019, when he

was notified his complaint of discrimination filed with the Tennessee Department of Human

Resources was deemed “unfounded” and that no further action would be taken. (Doc. No. 38 at 5).

In the alternative, Plaintiff argues the limitation period should be equitably tolled from the date he

was first notified of the Defendant’s decision until he was notified that the Tennessee Department

of Human Resources refused to take further action on his complaint, or that the claim is not time-

barred because it is part of a continuing violation. (Id. at 6-8).

        1. Plaintiff’s Complaint to the Tennessee Department of Human Resources Did Not Toll
           the Limitations Period

        As stated above, the 300-day period begins to run when the employee receives notice of

the adverse action. Amini, 259 F.3d at 499. “The pendency of grievances or some other method

of collateral review of an employment decision does not toll the running of the limitations period.”

Russell v. Metro. Nashville Public Schools, No. 3-11-0536, 2012 WL 3241664, at * 2 (M.D. Tenn.

Aug. 7, 2012) (holding the internal appeal of a promotion decision did not toll the statute of

limitations on Plaintiff’s ADEA claims) (citing Delaware State College v. Ricks, 449 U.S. 250

(1980)). Plaintiff has not identified any authority to the contrary. Accordingly, the Court finds

Plaintiff’s filing a complaint with the Tennessee Department of Human Resources did not toll the

300-day period during the pendency of the review.




                                                   8

   Case 3:20-cv-00760 Document 45 Filed 08/23/21 Page 8 of 11 PageID #: 445
       2. Continuing Violation

       Nor was the EEOC charge regarding the first promotion timely under Plaintiff’s continuing

violation theory. The law is clear that the action complained of here, failure to promote, is a

discrete action constituting a separate actionable unlawful employment practice. See Sharpe v.

Cureton, 319 F.3d 259, 267 (6th Cir. 2003) (citing Nat’l R.R. Passenger Corp. v. Morgan, 536

U.S. 101, 114 (2002). “Discrete actions are time barred, even when they are related to acts alleged

in time filed charges.” Id.; see also, Speck v. City of Memphis, 370 F. App’x 622, 625 (6th Cir.

2010); Shelby v. Bank One, NA, 58 F. App’x 175, 178-79 (6th Cir. 2003). The fact that Plaintiff

has been denied promotion on more than one occasion does not equate to a continuing violation.

       3. Equitable Tolling

       Plaintiff argues the time for filing the EEOC charge should be equitably tolled until

Plaintiff was notified that the Department of Human Resources would take no further action on

his complaint. (Doc. No. 38 at 6).

       The Sixth Circuit has “repeatedly cautioned that equitable tolling relief should be granted

only sparingly.” Amini, 259 F.3d at 500 (citations omitted). To determine whether equitable tolling

is appropriate in a given case, the Court considers the following factors: “(1) lack of notice of the

filing requirement; (2) lack of constructive knowledge of the filing requirement; (3) diligence in

pursuing one’s rights; (3) absence of prejudice to the defendant; and (5) the plaintiff’s

reasonableness in remaining ignorant of the particular legal requirement for filing his claim.” (Id.).

In most cases where equitable tolling relief is granted, the plaintiff has alleged the defendant

engaged in misrepresentations or other wrongdoing that caused him to miss the filing deadline or

that the missed deadline was due to circumstances beyond the litigant’s control. Id.; Russell, 2012

WL 3241664, * 3 (citing Graham-Humphreys v. Memphis Brooks Museum of Art, 209 F.3d 552,



                                                  9

   Case 3:20-cv-00760 Document 45 Filed 08/23/21 Page 9 of 11 PageID #: 446
560-61 (6th Cir. 2000)). Ignorance of the law or failure to seek legal advice is not sufficient to

warrant equitable tolling. See Nitch v. Eastern Gateway Comm. Coll., No. 20-4016, 2021 WL

2030081, at * 1 (6th Cir. May 21, 2021); Jones v. Rutherford Cty. Bd. of Ed., No. 17-5524, 2018

WL 2666682, at *2 (6th Cir. Feb. 14, 2018); Russell, 2012 WL 3241664, at *3 (citing Jackson v.

Richards Med. Co., 961 F.2d 575, 580 (6th Cir. 1992)).

        Plaintiff argues the limitations period should be equitably tolled because he lacked

constructive notice of the limitations period and was encouraged by Defendant’s own policies to

attempt to resolve his grievance internally. (Doc. No. 38 at 6-7). Plaintiff contends that neither

Human Resources nor the EEOC liaison with whom he discussed his claims, informed him of the

time limit to file an EEOC charge and that Defendant did not publicly post information regarding

the time limit to pursue age discrimination claims.1 He contends that his efforts to resolve the

matter internally show diligence in pursuing his rights and that Defendant suffers no prejudice by

Plaintiff’s delay. Plaintiff adds he believed that his communications with the Tennessee EEOC

office were analogous to filing a charge with the EEOC, and that until he received notice that his

complaint was deemed “unfounded,” he did not know he would be required to file a charge with

the EEOC. (Id.).

        Defendant argues that equitable tolling is not warranted. Defendant states that Plaintiff

resolved a separate claim against Defendant in April 2019, and contends Plaintiff is therefore

“experienced in filing employment discrimination suits.” (Doc. No. 41 at 3). Defendant also claims

to be prejudiced by the delay, because it relied on the EEOC charge which reflects a time-barred

claim. (Id.).


1
        These allegations are not included in the Amended Complaint. (Doc. No. 31). Nevertheless, even
if accepted as true for purposes of this motion, these allegations do not change the Court’s conclusion that
equitable tolling is not warranted, particularly given that Plaintiff waited an additional nine months after he
received notice from Human Resources that no action would be taken on his complaint.

                                                      10

    Case 3:20-cv-00760 Document 45 Filed 08/23/21 Page 10 of 11 PageID #: 447
       The Court finds that equitable tolling is not warranted in this case. Ignorance of the filing

deadline is insufficient toll the limitations period. See e.g., Nitch, 2021 WL 2030081, at * 1; Jones,

2018 WL 2666682, at *2. Even if Plaintiff was not aware of the time limit for filing an EEOC

charge until October 28, 2019, Plaintiff had more than five months from this date in which to file

a timely EEOC charge; he offers no explanation for waiting almost nine months to do so.

Moreover, there is no allegation that Defendant engaged in any misrepresentation or otherwise

caused Plaintiff to miss the filing deadline.

       Whether Plaintiff’s claim regarding the first promotion accrued on May 28, 2019, or July

19, 2019, the EEOC charge filed on July 6, 2020, was untimely. Accordingly, the claims arising

out of the first promotion will be dismissed.

                                      IV.       CONCLUSION

       For the reasons stated above, Defendant’s Motion to Dismiss will be GRANTED in part,

and DENIED in part. The claim based on denial of the first application for promotion is dismissed.

To the extent Plaintiff seeks prospective injunctive relief, the claim based on denial of the second

application for promotion will proceed.

       An appropriate Order will enter.


                                                       ____________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                  11

   Case 3:20-cv-00760 Document 45 Filed 08/23/21 Page 11 of 11 PageID #: 448
